
	

115 HR 453 RH: Relief from New Source Performance Standards Act of 2017
U.S. House of Representatives
2017-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 378
		115th CONGRESS2d Session
		H. R. 453
		[Report No. 115–508]
		IN THE HOUSE OF REPRESENTATIVES
		
			January 11, 2017
			Mr. Peterson (for himself, Mr. Goodlatte, Mr. Smith of Missouri, Mr. Long, Mr. Lewis of Minnesota, Mr. Emmer, Mr. Sensenbrenner, and Mr. Kind) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		January 10, 2018Additional sponsors: Mr. Loebsack, Mr. Grothman, Mr. Luetkemeyer, Mr. Paulsen, Mr. DesJarlais, Mr. Bishop of Michigan, Mr. Hudson, Mr. Graves of Missouri, Mr. Jones, Mr. O'Halleran, Mr. Nolan, Mr. Harper, Mr. Stivers, and Mr. Cramer
			January 10, 2018
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To deem the Step 2 compliance date for standards of performance for new residential wood heaters,
			 new residential hydronic heaters, and forced-air furnaces to be May 15,
			 2023.
	
	
 1.Short titleThis Act may be cited as the Relief from New Source Performance Standards Act of 2017. 2.Step 2 compliance date for standards of performance for new residential wood heaters, new residential hydronic heaters, and forced-air furnaces (a)In generalThe Step 2 compliance date (as such term is used in the final rule entitled Standards of Performance for New Residential Wood Heaters, New Residential Hydronic Heaters and Forced-Air Furnaces published at 80 Fed. Reg. 13672 (March 16, 2015)) is deemed to be May 15, 2023
 (b)Conforming changesNot later than 60 days after the date of enactment of this Act, the Administrator of the Environmental Protection Agency shall make such technical and conforming changes to rules and guidance documents as may be necessary to implement subsection (a).
			
	
		January 10, 2018
		Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
